

113 HR 3919 IH: Rock Creek National Park in the District of Columbia Act
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3919IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate Rock Creek Park in the District of Columbia as Rock Creek National Park in the District of Columbia.1.Short titleThis Act may be cited as the Rock Creek National Park in the District of Columbia Act.2.Redesignation of Rock Creek Park As Rock Creek National Park in the District of Columbia(a)RedesignationIn recognition of its nationally significant natural, cultural, and historical resources, and important recreational opportunities, Rock Creek Park in the District of Columbia, established by the Act of September 27, 1890 (26 Stat. 492), is redesignated as Rock Creek National Park in the District of Columbia.(b)ReferencesAny reference in any law, map, regulation, document, paper, or other record of the United States to Rock Creek Park in the District of Columbia shall be considered to be a reference to Rock Creek National Park in the District of Columbia.